Exhibit 10.4
MEMORANDUM OF AGREEMENT
Dated: 2nd June 2010

       
Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87.
   

MOTIVATION MARINE LTD
hereinafter called the Sellers, have agreed to sell, and
GENERAL MARITIME CORPORATION or their guaranteed nominee
hereinafter called the Buyers, have agreed to buy

      Name: M/T CRUDESUN   Classification Society/Class: Det Norske Veritas
 
   
Built: 2007
            By: Daewoo Shipbuilding & Marine Engineering Co., Ltd.
 
   
Flag: Greece
  Place of Registration: Piraeus
 
   
Call Sign: SZUA
       Grt/Nrt: 157,844/108,567
 
   
Register Number: 9322279
   

hereinafter called the Vessel, on the following terms and conditions:
Definitions
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated In Clause 8.
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
“Classification Society” or “Class” means the Society referred to in line 4.
1.      Purchase Price US$ 96,000,000 (Ninety six million United States Dollars)
2.      Deposit
As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) New York
banking days from the date of this Agreement after both parties have signed this
agreement by fax/email exchange and all subjects are lifted. This deposit shall
be placed with the Sellers nominated bank in London or Monaco or Switzerland
 
and held by them in a joint account for the Sellers or their nominee and the
Buyers or their nominee, to be released in accordance with joint written
Instructions of the Sellers and the Buyers. Interest, if any, to be credited to
the Buyers. Any fee charged for holding the said deposit shall be borne equally
by the Sellers and the Buyers.
3.      Payment
The said balance Purchase Price shall be paid in full free of bank charges to
the Sellers nominated bank in London or Monaco or Switzerland (non Eurozone) on
delivery of the Vessel, but not later than 3 banking days after the Vessel is in
every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given. The day on
which the Notice of Readiness is given shall not be included for the purpose of
counting the number of days in the preceding sentence. in accordance with Clause
5.

 



--------------------------------------------------------------------------------



 



4.   Inspections

The Buyers have waived their right to inspect the Vessel and the Class Records
and have accepted same. The Buyers have the right to inspect the Vessel and
Class records but it does not constitute a subject to the sale, therefore this
sale is outright and definite with delivery ‘asis’, subject only to the terms
and conditions of this Agreement.

a)*   The Buyers have inspected and accepted the Vessel’s classification
records. The Buyers have also inspected the Vessel at in on and have accepted
the Vessel following this inspection and the sale is outright and definite,
subject only to the terms and conditions of this Agreement.   b)*   The Buyers
shall have the right to inspect the Vesscel’s classification records and declare
whether same are accepted or not within       The Sellers shall provide for
inspection of the Vessel at/in       The Buyers shall undertake the inspection
without undue delay to the Vessel, Should the Buyers cause undue delay they
shall compensate the Sellers for the losses thereby incurred. The Buyers shall
inspect the Vessel without opening up and without cost to the Sellers. During
the inspection, the Vessel’s dock and engine leg books shall be made available
for examination by the Buyers. If the Vessel is accepted after such inspection,
the sale shall become outright and definite, subject only to the terms and
conditions of the Agreement, provided the Sellers receive written notice of
acceptance from the Buyers within 72 hours after completion of such inspection.
Should notice of acceptance of the Vessel’s classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.   *   4a) and 4b) alternatives; delete
whichever is not applicable. In the absence of deletions, alternative 4a) to
apply.   5.   Notices, time and place of delivery   a)   The Sellers shall keep
the Buyers well informed of the Vessel’s itinerary and shall provide the Buyers
with 30,15, 10,5 and 3 days notice of the estimated time of arrival at the
intended place of drydocking/underwater inspection/delivery. When the Vessel is
at the place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.   b)   The Vessel shall be delivered and taken
over safely afloat at a safe and accessible berth or anchorage free of cargo
at/in Sellers’ option worldwide excluding areas prohibited by the United States
of America’s, UN’s or EU’s laws and regulations       In the Sellers’ option.  
    Expected time of delivery: Between 15th October 2010 and 15th December 2010,
a schedule to be mutually decided upon.       Date of cancelling (see Clauses 5
c), 6 b) (iii) and 14): 31st December 2010   c)   If the Sellers anticipate
that, notwithstanding the exercise of due diligence by them, the Vessel will not
be ready for delivery by the cancelling date they may notify the Buyers or their
brokers in writing stating the date when they anticipate that the Vessel will be
ready for delivery and propose a new cancelling date. Upon receipt of such
notification the Buyers shall have the option of either cancelling this
Agreement in accordance with Clause 14 within 7 running days of receipt of the
notice or of accepting the new date as the new cancelling date. If the Buyers
have not declared their option within 7 running days of receipt of the Sellers’
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification shall be deemed to be the new cancelling date and shall be
substituted for the cancelling date stipulated in line 61.       If this
Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those but excluding the requirement to give advance
advice to Buyers of the

 



--------------------------------------------------------------------------------



 



    expected readiness of the Vessel contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect however buyers do not waive right
to receive applicable notices. Cancellation or failure to cancel shall be
entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by the original cancelling date.      
The Sellers to keep the Buyers informed about the itinerary of the Vessel.   d)
  Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.   6.
  Drydocking/Divers Inspection   a)**   The Sellers shall place the Vessel in
drydock at the part of delivery for inspection by the Classification Society of
the Vessel’s underwater parts below the deepest load line, the extent of the
inspection being in accordance with the Classification Society’s rules. If the
rudder, propeller, bottom or other underwater parts below the deepest load line
are found broken, damaged or defective so as to affect the Vessel’s class, such
defects shall be made good at the Seller’s expense to the satisfaction of the
Classification Society without condition/recommendation*.   b)**   (i) The
Vessel is to be delivered without drydocking. However, the Buyers shall have the
right at their expense to arrange for an underwater inspection by a diver
approved by the Classification Society prior to the delivery of the Vessel. The
Sellers shall at their cost make the Vessel available for such inspection. The
extent of the inspection and the conditions under which it is performed shall be
to-the satisfaction of the Classification Society. If the conditions at the part
of delivery are unsuitable for such inspection, the Sellers shall make the
Vessel available at a suitable alternative place near to the delivery port.    
  (ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the-Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
lead line are found broken, damaged defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.       (iii) If the Vessel is to be
drydocked pursuant to Clause 6 b) (ii) and no suitable dry docking facilities
are available at the part of delivery, the Sellers shall take the Vessel to a
port where suitable drydocking facilities are available, whether within or
outside the delivery range as per Clause 5 b). Once drydocking has taken place
the Sellers shall deliver the Vessel at a port within the delivery range as per
Clause 5 b) which shall, for the purpose of this Clause, become the now port of
delivery. In such event the cancelling date provided for in Clause 5 b) shall be
extended by the additional time required for the drydocking and extra steaming,
but limited to a maximum of 14 running days.       The Sellers are not required
to drydock the Vessel. Sellers shall give Buyers 4 days notice of the intended
place where the vessel will be available for underwater inspection subject to
prompt availability, within 10 days of signing the MOAs. It is noted that the
Buyers wish to take the vessel promptly. Notwithstanding anything in this
clause, the Sellers shall not be held in default pursuant to clause 14 should
the Buyers be unable to arrange and underwater diving inspection at a suitable
port by the cancelling date.       The Buyers shall have the right at their
expense to arrange for an underwater inspection by a diver approved by the
Classification Society prior to the delivery of the vessel. In the event that
the Buyers fail to declare their right of underwater inspection as hereinabove
mentioned or non-attendance of their nominated divers within 24 (twenty four)
hours after the vessel is ready in all respects for said underwater inspection,
the Buyers shall be deemed





--------------------------------------------------------------------------------



 



    to have waived such underwater inspection and the Sellers may tender Notice
of Readiness in accordance with the provisions of this Agreement.       The
Sellers shall at their cost make the Vessel available for such underwater
inspection. The extent of the underwater inspection shall be in accordance with
the Classification Society practices. If the conditions at the port of delivery
are unsuitable for such underwater inspection, to be decided by Class, the
Sellers shall make the vessel available at a suitable alternative place near to
the delivery port. If the rudder, propeller, bottom or other underwater parts
below the deepest load line are found broken, damaged or defective so as to
affect the Vessel’s Classification Society, the Sellers are to pay for the cost
of the underwater inspection and the Classification Society attendance,
otherwise the Buyers are to pay for the cost of underwater inspection and the
Classification Society attendance.       If damage affecting Classification
Society is found but Classification Society do not require same to be until the
next scheduled drydocking, the Buyers shall have to take delivery of the Vessel
with such damage unrepaired. The Sellers shall pay the Buyers the direct cost of
repairs required to repair said damage affecting Classification Society to the
satisfaction of the Classification Society without condition/recommendation
excluding tank cleaning, desluging, drydocking and general services expenses.
The Buyers and the Sellers shall each approach a major shipyard in Asia
(Dubai-China range) promptly to determine the direct cost of repairs based upon
the repairs being carried out in Asia (Dubai-China range) excluding the costs of
tank cleaning, deslugging, drydocking and general services expenses as mentioned
above. The direct cost shall be based upon the arithmetic average of the
quotations from the above (2) major shipyards and the amount to be paid shall be
final and binding. The Sellers shall pay the Buyers as soon as possible but
within 5 (five) running days after delivery of the Vessel.       If damage
affecting Classification Society is found and Classification Society require
same to be repaired immediately, then the Sellers shall drydock the Vessel and
repair such damage to the satisfaction of the Classification Society without
condition/recommendation at their cost and time in accordance with Clause 6 of
this Agreement. During such drydocking, the Buyers have the right to have 2
(two) representatives attend at the Buyers sole risk and expenses and to paint
the Vessel’s bottom and to carry out other minor works, subject to the Sellers’
approval which is not to be unreasonably withheld, without interference to the
Sellers’ repair works but always excluding hot works, in drydock, against the
Buyers signing the Sellers’ usual Letter of Indemnity and provided such
attendance and painting does not interfere with the Sellers’ work. If the
Sellers’ work is completed whilst the Buyers’ painting work is still in progress
then delivery shall be in drydock.       If the vessel is required to be
drydocked in accordance with the provisions hereof, notwithstanding Clause 5
hereof, the Vessel shall be delivered at the port of the dockyard and the
cancelling date as per Clause 5 hereof shall be automatically extended to cover
all the time for positioning to, waiting for, any carrying out the drydock and
the repairs required by Classification Society but limited to a maximum of 30
(thirty) running days. The contents of Clause 5c will apply in that instance as
well.   c)   If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above  
    (i) the Classification Society may require survey of the tailshaft system,
the extent of the survey being to the satisfaction of the Classification
surveyor. If such survey is not required by the Classification Society, the
Buyers shall have the right to require the tailshaft to be drawn and surveyed by
the Classification Society, the extent of the survey being in accordance with
the Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.       (ii) the expenses relating to the survey of the
tailshaft system shall be borne





--------------------------------------------------------------------------------



 



    by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.       (iii) the expenses in connection with putting the Vessel in and
taking her out of drydock, including the drydock dues and the Classification
Society’s fees shall be paid by the Sellers if the Classification Society issues
any condition/recommendation* as a result of the survey or if it requires survey
of the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.     (iv) the Buyers’ representative shall have the
right to be present in the drydock, but without interfering with the work or
decisions of the Classification surveyor.       (v) the Buyers shall have the
right to have the underwater parts of the Vessel cleaned and painted at their
risk and expense without interfering with the Sellers’ or the Classification
surveyor’s work, if any, and without affecting the Vessel’s timely delivery. If,
however, the Buyers’ work in drydock is still in progress when the Sellers have
completed the work which the Sellers are required to do, the additional docking
time needed to complete the Buyers’ work shall be for the Buyers’ risk and
expense. In the event that the Buyers work requires such additional time, the
Sellers may upon completion of the Sellers work tender Notice of Readiness for
delivery whilst the Vessel is still in drydock and the Buyers shall be obliged
to take delivery in accordance with Clause 3, whether the Vessel is in drydock
or not and irrespective of Clause 5 b).   *   Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.   **   6 a and 6 b)
are alternatives; delete whichever is not applicable. In the absence of
deletions, alternative 6 a) to apply.       If Sellers’ works are completed
before Buyers’ works (if any), and if Buyers’ work will be completed before the
expiration of the three (3) days notice of readiness, the Seller will shift the
Vessel out of drydock to a place of delivery before the expiration of the three
(3) day period.       If the Buyers accept delivery of the Vessel in drydock,
the Sellers shall deliver to the Buyers at the time of closing evidence that the
Sellers have satisfied their financial obligations to the drydock, shipyard or
other similar facility, and to any subcontractors, and that such drydock,
shipyard or other similar facility and subcontractors waive any and all right to
detain, arrest or attach the Vessel for any financial obligation of the Sellers
to such drydock, shipyard or other similar facility and subcontract, including
but not limited to tugboats engaged to assist the Vessel to depart from the
drydock or shipyard or other similar facility.       For the avoidance of doubt,
the vessel will not be delivered under this clause 6 at any port prohibited by
the United States of America, the European Union or the United Nations.

7.      Spares/bunkers, etc.
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore excluding models.All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the time of inspection used or unused,
whether on board or not shall become the Buyer’s property, but spares on order
are to be excluded. Forwarding charges, if any, shall be for the Buyers’
account. The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare
 
propeller(s)/propeller blade(s) which are taken out of spare and used as
replacement prior to delivery, but the replaced items shall be the property of
the Buyers. The radio installation and navigational equipment shall be included
in the sale without extra payment if they are the property of the Sellers.
Unused stores and provisions shall be included in the sale and be taken over by
the Buyers without extra payment Provisions and bonds are property of crew and
are to be taken over and paid for by the Buyers at a price to be agreed with
Vessel’s Master and/or Chief Steward as representative of crew but if Buyers do
not wish to take over and pay for such provisions and bonds then it shall be at
Master’s discretion to remove same or leave on board free of charges to Buyers
excluding bonded cigarettes which cannot be taken ashore by law.





--------------------------------------------------------------------------------



 



The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
All items on hire such as but not limited to, Wilhesen Gas bottles and Videotel
Library together with the officers ’/masters ’/crews’ personal effects,
computers, spos, portable cargo holds cleaning equipment sass (contracted) are
excluded. Tempus system. Further items will be advised.
The Buyers shall take over the remaining bunkers and unused/unbroached
lubricating oils and grease in storage tanks and sealed drums and pay the
current net market price Sellers’ net invoiced price against supporting
invoices, (excluding barging expenses) at the port and date of delivery of the
Vessel. Payment under this Clause shall be made at the same time and place and
in the same currency as the Purchase Price.

8.   Documentation

The place of closing: London or Piraeus (in Sellers option)
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, as described in any attached Addendum to this
Agreement namely:

a)   Legal Bill of Sale in a form recordable in (the country in which the Buyers
are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.   b)   Current Certificate of Ownership issued by
the competent authorities of the flag state of the Vessel.   c)   Confirmation
of Class issued within 72 hours prior to delivery.   d)   Current Certificate
issued by the competent authorities stating that the Vessel is free from
registered encumbrances.   e)   Certificate of Deletion of the Vessel from the
vessel’s registry or other official evidence of deletion appropriate to the
Vessel’s registry at the time of delivery, or, in the event that the registry
does not as a matter of practice issue such documentation immediately, a written
undertaking by the Sellers to effect deletion from the Vessel’s registry
forthwith and furnish a Certificate or other official evidence of deletion to
the Buyers promptly and latest within 4 (four) weeks after the Purchase Price
has been paid and the Vessel has been delivered.   f)   Any such additional
documents as may reasonably be required by the competent authorities for the
purpose of registering the Vessel, provided the Buyers notify the Sellers of any
such documents as soon as possible after the date of this Agreement.

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel’s log books but the
Buyers to have the right to take copies of same. The vessel HSEOMS, VRP, CAVCP,
SOPEP, SSP and SSA will be removed and no copies shall be given to Buyers.
Vessel’s CSR will remain on board following delivery under this Agreement.
Original SMC and ISSC will be removed but Buyers will have the right to take
copies.

 



--------------------------------------------------------------------------------



 



9.   Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

10.   Taxes, etc.

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

11.   Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over on asis
basis. National/International trading certificates (namely safety construction,
safety radio, safety equipment, loadline) valid at the time of delivery. CSM up
to date but extension acceptable, as she was at the time of inspection, fair
wear and tear excepted. However, the Vessel shall be delivered with her class
maintained without condition/recommendation*, free of average damage affecting
the Vessel’s class, and with her classification certificates and national
certificates, as well as all other certificates the Vessel had at the time of
inspection, valid and unextended without condition/recommendation* by Class or
the relevant authorities at the time of delivery.
“Inspection” In this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date .

*   Notes, If any , in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.       At the time of delivery, the Vessel will be delivered in Class
without recommendations affecting class.

12.   Name/markings

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

13.   Buyers’ default

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest at
10 percent per annum.
 
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest at 10 percent
per annum.

14.   Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 Clause 5b) the Buyers shall have the option of cancelling
this Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not

 



--------------------------------------------------------------------------------



 



made physically ready again in every respect by the date stipulated in Clause
5b) line 61 and new Notice of Readiness given, the Buyers shall retain their
option to cancel. In the event that the Buyers elect to cancel this Agreement
the deposit together with interest earned shall be released to them immediately.
 
Should the Sellers fall to give Notice of Readiness by the date stipulated in
Clause 5b) line 61 or fail to be ready to validly complete a legal transfer as
aforesaid they shall make due compensation to the Buyers for their loss and for
all expenses together with Interest if their failure is due to proven negligence
and whether or not the Buyers cancel this Agreement.

15.   Buyers’ representatives

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense. -upon arrival at on or about These
representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of indemnity prior to their embarkation.

16.   Arbitration

a)*   This Agreement shall be governed by and construed in accordance with
English law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1950 and 1979 1996
or any statutory modification or re-enactment thereof for the time being in
force, one arbitrator being appointed by each party. On the receipt by one party
of the nomination in writing of the other party’s arbitrator, that party shall
appoint their arbitrator within fourteen days, falling which the decision of the
single arbitrator appointed shall apply. If two arbitrators properly appointed
shall not agree they shall appoint an umpire whose decision shall be final.  
b)*   This Agreement shall be governed by and construed in accordance with Title
9 of the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court.       The proceedings shall be conducted in accordance
with the rules of the Society of Maritime Arbitrators, Inc. New York.   e)*  
Any dispute arising out of this Agreement shall be referred to arbitration at,
subject to the procedures applicable there. The laws of shall govern this
Agreement.   *   16 a), 16 b) and 16 c) are alternatives; delete whichever is
not applicable. In the absence of deletions, alternative 16 a) to apply.

17) The sale is to be an all cash transaction and Buyers /Sellers to discuss the
possibility of issuing warrants to Sellers. The agreement is subject to a
successful equity issuance of General Maritime Corporation stock within three
weeks of this agreement being signed.
18) In consideration of the Buyers agreement to take delivery of the Vessel on
expiry of their charterparties from TMT, rather than in the delivery window of
15th June/15th August 2010, it is agreed that the buyers will be compensated
with a reduction of the price at US$20,000 per day for every day after 1st
September up to and including the day of delivery.
19) As per the SHIPMAN 98, Shipmangement Agreement, it is agreed that Crew
Management (Box 5), Technical Management (Box 6), Insurance Arrangements (Box 8)
of the Vessel to remain with Metrostar Management Corp. and Commercial/financial
and all corporate responsibilities to be with General Maritime. Metrostar
Management Corp. will document the scope of their Shipmanagement duties in
individual Shipmanagement Agreements in the SHIPMAN 98 form (as amended) for the
Vessel.

 



--------------------------------------------------------------------------------



 



20) This Agreement is to be kept strictly private and confidential save for any
disclosure required by the securities laws of the United States of America.
21) This agreement is to be governed by the Master Agreement of even date.

       
FOR THE BUYERS
  FOR THE SELLERS  
 
     
/s/ J.P. Tavlarios
 
J.P. Tavlarios
  /s/ Achilleas Stergiou
 
Achilleas Stergiou  
President
  President  

This document is a computer generated copy of “SALEFORM 1993” printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.

 